                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


 CHARMANE SMITH,                  )
                                  )
      Plaintiff,                  )
                                  )                        No. 2:19-cv-02275-TLP-tmp
 v.                               )
                                  )
 AMERICAN WATER RESOURCES OF      )
 TENNESSEE and MEMPHIS LIGHT, GAS )
 AND WATER,                       )
                                  )
      Defendants.                 )


               ORDER ADOPTING REPORT AND RECOMMENDATION


      The Magistrate Court issued a Report and Recommendation (“R & R”) recommending

that the Court deny Plaintiff’s motion for leave to proceed in forma pauperis. (ECF No. 12). It

also recommended that, if the Court chooses to enter an order adopting the R & R, Plaintiff

should have to pay the $400 civil filing fee within 14 days of the order’s entry. (Id.) Plaintiff

timely objected to the R & R. (ECF No. 13.) For the reasons below, the Court DENIES

Plaintiff’s objection and ADOPTS the R & R. Thus, the Court DENIES Plaintiff’s motion for

leave to proceed in forma pauperis and DIRECTS Plaintiff to pay the filing fee if she wishes to

proceed with this action.

                                        BACKGROUND

      Plaintiff began this action in the Southern District of Illinois. (ECF No. 2.) Plaintiff’s

complaint included various allegations, including data privacy violations on the part of

Defendants. Plaintiff also moved for leave to proceed in forma pauperis. (ECF No. 3.)
       Without ruling on the merits of Plaintiff’s pleadings, the Southern District of Illinois

entered an order noting that “ the harm giving rise to this lawsuit occurred in Memphis,

Tennessee, and is alleged to have been caused by companies in Tennessee.” (ECF No. 8).

Accordingly, the Southern District of Illinois ordered the case’s transfer to this district.

       The Magistrate Court was assigned the case under Administrative Order 2013-05. Under

the Magistrate Court’s ability to determine pretrial matters pending before the Court, it

evaluated the merits of Plaintiff’s motion for leave to proceed in forma pauperis. (ECF No. 12)

The Magistrate Court issued the R & R now before the Court based on its evaluation. (Id.)

       According to the R & R, “[t]his court has previously noted that [Plaintiff] is a ‘frequent

filer of patently meritless lawsuits’ who demonstrates a ‘marked propensity to abuse the judicial

system in an attempt to harass the defendants as well as the court.’” (Id.) (citing Smith v. Dell,

Inc., No. 2:06-cv-2496-JDB-dkv, ECF No. 4, 8-9 (W.D. Tenn. Jan. 24, 2007)) The R & R notes

that “Judge J. Daniel Breen ordered that [Plaintiff] ‘may not commence any action in this

district without paying the full civil filing fee.” (Id.) (citing Smith at 10) It also notes that

“Judge Breen’s order likewise applies to ‘any action that is filed in another district and

transferred to this district.’” (Id.) (citing Smith, No. 2:06-cv-2496-JDB-dkv, at 10-11).

       Based on the directives in Smith, the Magistrate Court “recommended that [Plaintiff]’s

motion for leave to proceed in forma pauperis be denied with prejudice and that, should the

presiding District Judge adopt this recommendation, [Plaintiff] be required to pay the fill

$400.00 civil filing fee within fourteen (14) days from that order.” (Id.)

       Plaintiff timely objected to the R & R. (ECF No. 13); see Fed. R. Civ. P. 72(b)(2); see

also 28 U.S.C. § 636(b)(1). Plaintiff’s objections are hard to understand. But they appear to

provide justifications for Plaintiff’s prior lawsuits in this district. The issue before this Court is



                                                   2
thus whether Plaintiff’s justifications undermine the validity of the Magistrate Court’s

recommendations. The Court finds that they do not.

                                           ANALYSIS

      The Court must review de novo “any part of the magistrate judge’s disposition that has

been properly objected to.” Fed. R. Civ. P. 72(b)(3). After this review process, the Court “may

accept, reject, or modify the recommended disposition; receive further evidence; or return the

matter to the magistrate judge with instructions.” Id. “A general objection that does not

identify specific issues from the magistrate's report is not permitted because it renders the

recommendations of the magistrate useless, duplicates the efforts of the magistrate, and wastes

judicial economy.” Hastings v. Shelby Cty. Gov't, No. 217-cv-02687-SHL-cgc, 2019 WL

3782198, at *1 (W.D. Tenn. Aug. 12, 2019) (citing Howard v. Sec'y of Health and Human

Servs., 932 F.2d 505, 509 (6th Cir. 1991)).

      Having reviewed the R & R, the Court finds that it must bind itself to the 2007 order

entered by Judge Breen, which requires Plaintiff to pay the civil filing fee if she wishes to

proceed with the lawsuits she files. Plaintiff has known about the cost of filing lawsuits in this

district for some 12 years. The Court thus finds that Plaintiff has not properly objected to the

Magistrate Court’s findings, and that the R & R’s reasoning is well-taken.

                                         CONCLUSION

      For the reasons above, the Court DENIES Plaintiff’s objection and ADOPTS the R & R.

The Court thus DENIES Plaintiff’s motion for leave to proceed in forma pauperis and

DIRECTS Plaintiff to pay the $400 civil filing fee if she wishes to pursue this litigation.

      SO ORDERED, this 22nd day of August, 2019.
                                               s/Thomas L. Parker
                                              THOMAS L. PARKER
                                              UNITED STATES DISTRICT JUDGE             ….




                                                 3
